
	

114 SRES 335 IS: Supporting the goals and ideals of National Aviation Maintenance Technician Day, honoring the invaluable contributions of Charles Edward Taylor, regarded as the father of aviation maintenance, and recognizing the essential role of aviation maintenance technicians in ensuring the safety and security of civil and military aircraft.
U.S. Senate
2015-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 335
		IN THE SENATE OF THE UNITED STATES
		
			December 15, 2015
			Mr. Schumer submitted the following resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		RESOLUTION
		Supporting the goals and ideals of National Aviation Maintenance Technician Day, honoring the
			 invaluable contributions of Charles Edward Taylor, regarded as the father
			 of aviation maintenance, and recognizing the essential role of aviation
			 maintenance technicians in ensuring the safety and security of civil and
			 military aircraft.
	
	
 Whereas the safety of the flying public is ensured and the integrity of aircraft airworthiness is personally guaranteed by individuals who comprise the professional aviation maintenance technician workforce;
 Whereas professional aviation maintenance technicians are key members of the Armed Forces of the United States and help protect the United States through a strong Armed Forces aviation infrastructure;
 Whereas the duties of aviation maintenance technicians are critical to the homeland security of the United States and an integral component of the aerospace industry of the United States;
 Whereas professional aviation maintenance technicians provide the strong infrastructure through which public confidence in the airborne transportation safety and military aviation strength of the United States is ensured;
 Whereas, in 1901, Charles Edward Taylor began working as a machinist for Orville and Wilbur Wright at the Wright Cycle Company in Dayton, Ohio;
 Whereas using only a metal lathe, drill press, and hand tools, Charles Edward Taylor built, in 6 weeks, the 12-horsepower engine that was used to power the first flying machine of the Wright brothers;
 Whereas the ingenuity of Charles Edward Taylor earned him a place in aviation history when the Wright brothers successfully flew their airplane in controlled flight on December 17, 1903;
 Whereas Charles Edward Taylor had a successful career in aviation maintenance for more than 60 years;
 Whereas Charles Edward Taylor was honored by the Federal Aviation Administration with the establishment of the Charles Edward Taylor Master Mechanic Award, which recognizes individuals with not less than 50 years of aviation maintenance experience;
 Whereas Charles Edward Taylor has become a hero to aircraft maintenance technicians worldwide; and Whereas 45 States, together with the commonwealths, territories, republics, and federations of the United States, have already declared May 24 to be Aviation Maintenance Technician Day within their jurisdictions: Now, therefore, be it
		
	
 That the Senate— (1)supports National Aviation Maintenance Technician Day to honor the professional men and women who ensure the safety and security of the airborne aviation infrastructure of the United States; and
 (2)recognizes the life and memory of Charles Edward Taylor, the aviation maintenance technician who built and maintained the engine that was used to power the first controlled flying machine of the Wright brothers on December 17, 1903.
			
